875 F.2d 862
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lloyd E. BROFFORD, Plaintiff-Appellant,v.Ivan TEETS;  Roger Crabtree;  McAllister, Sgt.;  GrantCampbell;  Terry L. Morris;  Richard P. Seiter,Defendants-Appellees.
No. 88-3736.
United States Court of Appeals, Sixth Circuit.
May 31, 1989.

1
Before MILBURN and BOGGS, Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Lloyd E. Brofford, a pro se Ohio state prisoner, appeals from the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  Mr. Brofford alleged that various Ohio correctional officials had violated his constitutional rights when he was found guilty of attempted escape based on an allegedly false confidential statement from another inmate.  He sought compensatory and punitive damages and expungement of his record.  The district court dismissed the case as frivolous under 28 U.S.C. Sec. 1915(d), concluding that it was barred by the one year statute of limitations, as the cause accrued no later than January 1987 and the complaint was filed in July 1988.


4
Upon consideration, we conclude that the district court's order must be vacated and the case remanded for further proceedings.  A recent decision of this court held that the proper statute of limitations to be applied to civil rights actions filed in federal district courts in Ohio is the two year period set forth in Ohio Rev.Code Ann. Sec. 2305.10.  Browning v. Pendleton, No. 86-4123 (6th Cir.  March 16, 1989) (en banc).  Under this statute, the complaint in this case was timely filed.


5
Accordingly, the district court's order of dismissal is hereby vacated and this case is remanded for further consideration.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation